961 F.2d 1576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Constance ELLIS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1100.
United States Court of Appeals, Sixth Circuit.
May 11, 1992.

Before RALPH B. GUY, JR. and BOGGS, Circuit Judges, and RONEY, Senior Circuit Judge.*

ORDER

1
Constance Ellis, a pro se social security claimant, appeals a district court order affirming the Secretary's denial of her application for disability insurance benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Ellis filed her application for disability insurance benefits on December 5, 1988, alleging a disability beginning January 4, 1974, due to multiple impairments.   An administrative law judge (ALJ) determined that Ellis was not entitled to disability insurance benefits because she was not disabled prior to December 31, 1980, the date her insured status expired for purposes of entitlement to these benefits.   The Appeals Council denied Ellis's request for review.


3
Ellis sought judicial review of the Secretary's decision denying her application for disability insurance benefits.   On November 18, 1991, a magistrate judge recommended granting the defendant's motion for summary judgment.   The magistrate judge conspicuously noted that Ellis had ten days to file written objections to his report.   Ellis filed objections on December 9, 1991, twenty-one days after the magistrate judge filed his report.   The district court adopted the magistrate judge's report and granted summary judgment in favor of the defendant on December 12, 1991.


4
On appeal, Ellis's brief is construed as arguing that the Secretary's decision is not supported by substantial evidence.   She provides no explanation in either her objections to the magistrate judge's report or pro se brief why she did not file timely objections.   She requests leave to proceed as a pauper and the appointment of counsel.


5
Upon review, we conclude that Ellis has waived appellate review of her claims due to her failure to file timely objections to the magistrate judge's report.   See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, we grant Ellis's request to proceed as a pauper, deny her request for counsel and affirm the judgment of the district court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul H. Roney, Senior Circuit Judge, U.S. Court of Appeals for the Eleventh Circuit, sitting by designation